Citation Nr: 9936211	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-06 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder. 

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel





INTRODUCTION

The veteran had verified service from November 1990 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for a 
cervical spine disorder and a claim for TDIU. 

In a September 1993 rating decision, the RO granted service 
connection for degenerative disc disease at T12-L1, L4-L5 and 
L5-S1 with residual injury and assigned a 10 percent 
disability evaluation.  The veteran disagreed with the 10 
percent disability evaluation and specifically requested that 
a 20 percent disability be assigned.  In a July 1998 rating 
decision, the RO assigned a 20 percent disability evaluation 
to the service-connected low back disorder.  Therefore, a 
full grant of the benefit sought on appeal has been awarded 
and the only two issues remaining for appellate review are 
those listed on the front page of this decision.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The claim of entitlement to a TDIU will be addressed in the 
remand portion of the decision. 


FINDING OF FACT

The claim of entitlement to service connection for a cervical 
spine disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.





CONCLUSION OF LAW

The claim of entitlement to service connection for a cervical 
spine disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records are devoid of any 
subjective complaints or clinical findings with respect to 
the cervical spine.  

Various VA and private treatment records and examination 
reports, dating from 1991 to 1998, are of record.  These 
medical records show no diagnosis of any cervical spine 
disorder until 1994.  A VA January 1994 X-ray of the cervical 
spine revealed minimal degenerative arthritic changes at C5-
6.  In December 1994, the veteran was seen by T.R. Detamore, 
D.O., and was diagnosed as having degenerative osteoarthritis 
of the spine with lumbar and cervical central canal stenosis 
with evidence of cervical myelopathy, cervical radiculopathy, 
double-crush syndrome, thoracic outlet syndrome and bilateral 
chronic muscle contraction cephalalgia.  A January 1995 
myelography of the cervical spine showed degenerative changes 
at C5-C7, left paracentral osteophyte at C4-5 with 
considerable narrowing of the left nerve root canal, a 
suggestion of mold cord atrophy at C4-5 and mild cord 
compression or atrophy at C5-6.  In March 1995, the veteran 
underwent an anterior cervical discectomy, spondylectomy, 
osteophytectomy and bilateral foraminotomy at C5-6 and C4-5.  
Despite having undergone surgery, the veteran continued to 
complain of cervical pain.  When examined by VA in May 1995, 
the veteran was unable to describe the circumstances 
surrounding his alleged injury to the cervical spine.  A 
diagnosis of chronic pain syndrome in the cervical spine was 
recorded by the VA examiner.  

During a July 1997 VA orthopedic examination, the veteran 
complained of having developed upper and lower back, neck and 
arm pain since loading cases of water during service in March 
1990.  The impression of the examiner was numerous anterior 
extradural defects of the cervical spine with degenerative 
changes at C3 through C7 and a left paracentral osteophyte at 
the level of C4-5 interspace with considerable narrowing of 
the left nerve root at C4-5, mild cord atrophy at the C4-5 
and mild cord compression and atrophy at C5-6.  An etiology 
with respect to the cervical spine disorder was not entered 
by the examiner.


II.  Analysis

The veteran is seeking service connection for a cervical 
spine disorder.  The legal question to be answered initially 
is whether the veteran has presented evidence of a well-
grounded claim; that is, a claim that is plausible.  If the 
veteran has not presented a well-grounded claim, his appeal 
must fail with respect to this claim and there is no duty to 
assist him further in the development of this claim.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  If a disorder is a specified 
chronic disease, service connection may be granted if it is 
manifested to a degree of 10 percent within the presumptive 
period following separation from service; the presumptive 
period for arthritis is one year.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).   
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1)  
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2)  There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3)  There must be competent evidence of a 
nexus between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veteran's service medical records show no indication of 
any treatment for or diagnosis of a cervical spine disorder 
during his periods of service. 

While various private and VA treatment records, dating from 
1991 to 1998, reflect that the veteran currently has 
degenerative changes of the cervical spine, which was first 
documented in 1994 almost three years after his separation 
from service, he has submitted no medical evidence to relate 
his current condition to his military service.  In fact, 
during a May 1995 VA examination, the veteran indicated that 
he could not remember how or when he had injured his cervical 
spine.  Furthermore, there is no medical evidence showing 
that the veteran developed arthritis of the cervical spine to 
a degree of 10 percent or more within a year of discharge 
from service.  

While the veteran's claims that he acquired a cervical spine 
disorder as a result of service, he has offered no competent 
evidence to establish such a relationship, other than his own 
unsubstantiated contentions.  While the veteran is certainly 
capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran incurred an injury to 
the cervical spine during service and as the appellant has 
submitted no medical opinion or other competent evidence to 
support his claim that his current degenerative arthritis of 
the cervical spine is in anyway related to his period of 
service or that it was manifested to a compensable degree 
within a year of discharge of service, the Board finds that 
he has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. § 
5107.  Hence, the benefit sought on appeal is denied.  

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Service connection for a cervical spine disorder is denied.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for a TDIU is plausible and thus well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service- connected disability 
generally is a well-grounded claim).

The veteran contends that his service-connected low back 
disorder and dysthymia interfere with his ability to maintain 
employment.  In support of his assertion, the veteran 
submitted letters from the Public Employees Retirement System 
of Ohio (PERS) indicating that the retirement board had 
reviewed the results of the veteran's recent medical re-
examination and that his disability allowance had been 
approved provided that he continue with his psychiatric 
treatment and that he be re-examined within one year.  In 
light of the duties assigned under the provisions of 38 
U.S.C.A. § 5103 (West 1991), see Robinette v. Brown, 8 Vet. 
App. 69 (1995), the Board finds that the medical records upon 
which PERS based its decision should be secured and 
associated with the claims folder. 

In a claim for TDIU, the Board may not reject the claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran's disability does not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  The Board is of the 
opinion that the veteran should be reexamined by VA, as 
specified in greater detail below and to include pertinent 
opinion bearing on the veteran's claim for a TDIU (in 
accordance with Beaty v. Brown, 6 Vet. App. 532 (1994)), 
before an appellate decision is rendered.

Finally, a review of the record reflects that the veteran 
might be in receipt of disability benefits from the Social 
Security Administration.  In this regard, VA has a duty to 
assist in obtaining SSA records when put on notice that the 
veteran is receiving SSA benefits.  38 U.S.C.A. § 5103; see 
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).

In light of the need to augment and clarify the existing 
record, the veteran's claim of entitlement to TDIU is 
REMANDED to the RO for the following actions: 

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, both VA and 
private, who may possess additional 
records pertinent to his claim for a 
TDIU, which have not been previously 
associated with the claims folder.  

2.  After securing any necessary 
authorization from the veteran, the RO 
should contact PERS, 277 East Town 
Street, Cleveland, Ohio and request all 
medical records pertaining to the 
veteran.  If the requested medical 
records are not associated with the 
claims folder, documentation as to their 
absence must be provided.

3.  The RO should contact the veteran and 
inquire as to whether or not he has been 
awarded disability benefits from the SSA.  
If the answer is in the affirmative and 
after securing any necessary 
authorization from the veteran, the RO 
should request that the SSA provide any 
medical records used in making that 
decision.  If the requested medical 
records are not associated with the 
claims folder, documentation as to their 
absence must be provided.

4.  After receipt of any official medical 
records showing that the appellant is in 
receipt of Social Security benefits the 
RO should schedule the appellant for a 
special VA psychiatric examination to 
ascertain the current severity of the 
service-connected dysthymia.  The RO must 
provide the examiner with the veteran's 
claims file, and a copy of this REMAND 
for review.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  Following a thorough 
evaluation, an opinion must be offered 
regarding the degree of industrial 
impairment caused by the service-
connected dysthymia, alone.  The 
psychiatrist must identify the frequency 
and severity of all findings, and 
enumerate all symptomatology, 
particularly with respect to the 
veteran's affect, speech, memory, 
judgment, abstract thinking and mood.  

Moreover, the examiner should offer an 
opinion as to the veteran's ability to 
maintain personal hygiene; the presence 
or absence of hallucinations and/or 
delusions; and the presence or absence of 
depression.  Finally, commentary 
concerning the presence or absence of 
suicidal and/or homicidal ideation, 
obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  Any symptoms caused by a 
psychiatric disorder other than the 
service-connected dysthymia must be 
carefully differentiated.  The examiner 
should express a specific opinion whether 
the veteran's dysthymia, renders the 
veteran unable to obtain and maintain 
substantially gainful employment.  If 
that opinion differs from that entered by 
the SSA or PERS the examiner should 
explain why.  A complete rationale for 
each opinion expressed must be provided.  
The examination report must be typed.

5.  Then, the RO should schedule the 
appellant for a VA orthopedic examination 
in order to evaluate the current severity 
of the service-connected low back 
disorder.  All appropriate tests are to 
be conducted.  All range of motion 
studies should be reported as both active 
and passive motion.  The veteran's claims 
file, together with a copy of this 
remand, must be provided to and reviewed 
by all examiners prior to the respective 
studies.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report should cover any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature of 
and extent of any additional disability 
during a flare-up that fact should be so 
stated.  Finally, the examiner is 
requested to express a specific opinion 
whether or not the veteran's service-
connected low back disorder renders the 
veteran unable to obtain and maintain 
substantially gainful employment.  If 
that opinion differs from that entered by 
the SSA or PERS, the examiners should 
explain why.  A complete rationale for 
each opinion expressed must be provided.  
The examination report must be typed. 

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  

7.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
TDIU.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to further develop the 
veteran's claim of entitlement to a TDIU, and the Board 
intimates no opinion, favorable or unfavorable, as to the 
merits of the case. The veteran is free to submit any 
additional evidence he wishes to have considered in 
connection with his current appeal; however, no action is 
required until he is further notified.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals







